Exhibit 10.1




SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of November 26, 2007,
is by and among Cord Blood America, Inc., a Florida corporation (the “Company”),
Enable Growth Partners LP, a Delaware limited liability company (the “Lead
Purchaser”), and each other purchaser listed on Exhibit A attached hereto
(individually, a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS:

A.

Each Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and subject to the conditions stated in this Agreement, (i) a 0% Senior
Convertible Note, in the form attached hereto as Exhibit B (a “Note” and,
collectively, the “Notes”), and (ii) a warrant, in the form attached hereto as
Exhibit C (a “Warrant” and, collectively, the “Warrants”).  The Notes will be
convertible under certain conditions into shares of the Company’s common stock,
par value $0.0001 per share (the “Common Stock”).  The Warrant issued to a
Purchaser will entitle the holder thereof to purchase a number of shares of
Common Stock equal to 75% of the number of shares of Common Stock into which the
Note purchased by such Purchaser is convertible.

B.

The shares of Common Stock into which the Notes are convertible are referred to
herein as the “Conversion Shares” and the shares of Common Stock for which the
Warrants are exercisable are referred to herein as the “Warrant Shares.”  The
Notes, the Conversion Shares, the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities.”

C.

The Company has agreed to effect the registration of the Conversion Shares and
the Warrant Shares under the Securities Act (as defined below) pursuant to a
Registration Rights Agreement, in the form attached hereto as Exhibit D (the
“Registration Rights Agreement”).

D.

The sale of the Securities to the Purchasers will be effected in reliance upon
the exemption from securities registration afforded by Section 4(2) of the
Exchange Act (as defined below) and Rule 506 of Regulation D (“Regulation D”) as
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act.

E.

The Notes will rank junior to all current indebtedness of the Company but senior
to all future indebtedness of the Company.

F.

Upon execution and delivery of this Agreement, each Purchaser will wire its
purchase price to an escrow account set forth in this Agreement and it is a
condition precedent to the consummation of the purchase and sale of the Notes
and Warrants and the other transactions contemplated by this Agreement and the
other Transaction Documents (as defined below) that, contemporaneously with the
Closing (as defined below), Shelter Island and Cornell Capital shall have waived
anti-dilution rights and entered into lock-up agreements all in a form
satisfactory to the Lead Purchaser.











--------------------------------------------------------------------------------

  

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and each Purchaser hereby agree as follows:

1.

PURCHASE AND SALE OF NOTES AND WARRANTS; DEFINITIONS.

1.1

Purchase and Sale of Notes and Warrants.  Upon the terms and subject to the
satisfaction or waiver of the conditions set forth herein, the Company agrees to
sell, and each Purchaser agrees to purchase, (i) a Note with a principal amount
equal to the amount set forth opposite such Purchaser’s name on Exhibit A hereto
and (ii) a Warrant exercisable for the number of Warrant Shares set forth
opposite such Purchaser’s name on Exhibit A hereto.  The purchase price for the
Note and the Warrant being purchased by a Purchaser (the “Purchase Price”) shall
be equal to eighty percent (80%) of the principal amount of such Note.  The date
on which the closing of the purchase and sale of the Notes and Warrants occurs
(the “Closing”) is hereinafter referred to as the “Closing Date.” The Closing
will be deemed to occur when (A) this Agreement and the other Transaction
Documents (as defined below) have been executed and delivered by the Company and
each Purchaser (which delivery may be effected by facsimile transmission or by
e-mail of a Portable Document Format (PDF) file), (B) each of the conditions to
the Closing described in Sections 6 and 7 hereof has been satisfied or waived as
specified therein and (C) full payment of each Purchaser’s Purchase Price has
been made by wire transfer of immediately available funds in accordance with
Section 10 (except that the Lead Purchaser may set off against the Purchase
Price accrued interest on debentures being acquired by Lead Purchaser whether or
not currently due).

1.2

Certain Definitions.  When used herein, the following terms shall have the
respective meanings indicated:

“Affiliate” means, as to any Person (the “subject Person”), any other Person (i)
that directly or indirectly through one or more intermediaries controls or is
controlled by, or is under direct or indirect common control with, the subject
Person, (ii) that directly or indirectly beneficially owns or holds ten percent
(10%) or more of any class of voting equity of the subject Person, or (iii) ten
percent (10%) or more of the voting equity of which is directly or indirectly
beneficially owned or held by the subject Person.  For the purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

“Approved Stock Plan” means any employee benefit plan which has been, or will
be, approved by the Board of Directors of the Company (including a majority of
the independent members of the Board), pursuant to which the Company’s
securities may be issued to any employee, officer, director or consultant for
services provided to the Company; provided however that Approved Stock Plans may
not in the aggregate have issued or permit the issuance of more than an
aggregate of 3,000,000 shares of the Company’s Common Stock.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks are authorized by law to
close in New York, New York.

“Common Stock Equivalent” means, collectively, Options and Convertible
Securities.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

“Convertible Securities” means any (i) stock or securities (other than Options)
of the Company convertible into or exercisable or exchangeable for Common Stock
and/or (ii) any Debt but only if such Debt is issued in connection with the
immediately preceding clause (i).





--------------------------------------------------------------------------------

“Conversion Price” has the meaning set forth in the Notes.

“Debt” means, as to any Person at any time: (i) all indebtedness for borrowed
money, (ii) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (vii) all indebtedness
referred to in clauses (i) through (vi) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (viii) all Contingent Obligations in respect of indebtedness or obligations
of others of the kinds referred to in clauses (i) through (vii) above.

“EDGAR” means the Commission’s Electronic Data Gathering, Analysis, and
Retrieval system.

“Effective Date” has the meaning set forth in the Registration Rights Agreement.

“Environmental Law” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

“Event of Default” has the meaning set forth in the Notes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations thereunder (or respective
successors thereto).

“Excluded Securities” means Common Stock or Common Stock Equivalents issued or
issuable: (i) in connection with any Approved Stock Plan; (ii) upon exercise of
any Options or conversion of any Convertible Securities which are outstanding on
the day immediately preceding the Closing Date and are disclosed in Schedule
1.2(a), attached hereto, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Closing Date;
(iii) the securities issuable to Shelter Island Opportunity Fund, LLC (“Shelter
Island’) pursuant to the certain securities purchase agreement by and between
the Company and Shelter Island to be dated the date hereof (“Shelter Island
Purchase Agreement”) and the securities issuable pursuant to the Shelter Island
Purchase Agreement (collectively the “Shelter Island Transaction Documents”) (it
being understood that the only securities of the Company and by or issuable to
Shelter Island are the debentures and warrants fully described by the Company on
Schedule 3.18); and (iv) in connection with any acquisition by the Company,
whether through an acquisition of stock or a merger of any business, assets or
technologies the primary purpose of which is not to raise equity capital in an
amount not to exceed, in the aggregate, 10% of the outstanding shares of Common
Stock in any calendar year.

“Exercise Price” has the meaning set forth in the Warrants.





--------------------------------------------------------------------------------

“FINRA” means the Financial Industry Regulatory Authority.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board, and/or (iii) interpretations of the
Commission and the Staff of the Commission and each of their respective
successors and which are applicable in the circumstances as of the date in
question.  Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period.

“Governing Documents” means, as of any date, (i) in the case of a corporation,
its certificate of incorporation and by-laws, (ii) in the case of a partnership,
its certificate of partnership and partnership agreement, (iii) in the case of a
limited liability company, its certificate of organization and limited liability
company operating agreement, and (iv) any similar governing document of any such
entity, in each such case as amended through such date.

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.

“Holder(s)” has the meaning set forth in the Registration Rights Agreement.

“Insolvent” means, with respect to the Company, that (i) the Company is unable
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, (ii) the Company intends to
incur or believes that it will incur debts that would be beyond its ability to
pay as such debts mature or (iii) the Company has unreasonably small capital
with which to conduct the business in which it is engaged as such business is
now conducted or is about to be conducted.

“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

“Lead Purchaser” means Enable Growth Partners LP.

“Lien” means, with respect to any Property, any mortgage or mortgage, pledge,
hypothecation, assignment, deposit arrangement, security interest, tax lien,
financing statement, pledge, charge, or other lien, charge, easement,
encumbrance, preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever on or with respect to such Property
(including, without limitation, any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).

“Material Adverse Effect” means an effect that is material and adverse to (i)
the consolidated business, operations, properties, financial condition,
prospects or results of operations of the Company and its Subsidiaries taken as
a whole or (ii) the ability of the Company to perform its obligations under this
Agreement or the other Transaction Documents.





--------------------------------------------------------------------------------

“Material Contracts” means, as to the Company, any agreement required pursuant
to Item 601 of Regulation S-B or Item 601 of Regulation S-K, as applicable,
promulgated under the Securities Act to be filed as an exhibit to any report,
schedule, registration statement or definitive proxy statement filed or required
to be filed by the Company with the Commission under the Exchange Act or any
rule or regulation promulgated thereunder, and any and all amendments,
modifications, supplements, renewals or restatements thereof.

“Obligations” means any and all indebtedness, liabilities and obligations of the
Company to the Purchaser evidenced by and/or arising pursuant to this Agreement
or the Notes or any other Transaction Documents, now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several or joint and several, including,
without limitation, the obligations of the Company to repay principal of the
Notes, to pay interest on the Notes (including, without limitation, interest
accruing after any bankruptcy, insolvency, reorganization or other similar
filing) and to pay all fees, indemnities, costs and expenses (including
attorneys’ fees) provided for in this Agreement or the Notes or any other
Transaction Documents.

“Options” means any rights, warrants or options to subscribe for, purchase or
receive Common Stock or Convertible Securities.

“Permitted Liens” means the following:

(i)

encumbrances consisting of easements, rights-of-way, zoning restrictions or
other restrictions on the use of real Property or imperfections to title that do
not (individually or in the aggregate) materially impair the ability of the
Company or any of its Subsidiaries to use such Property in its businesses, and
none of which is violated in any material respect by existing or proposed
structures or land use;

(ii)

Liens for taxes, assessments or other governmental charges (including without
limitation in connection with workers’ compensation and unemployment insurance)
that are not delinquent or which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject to such Liens, and for which adequate
reserves (as determined in accordance with GAAP) have been established;

(iii)

Liens of mechanics, materialmen, warehousemen, carriers, landlords or other
similar statutory Liens securing obligations that are not yet due and are
incurred in the ordinary course of business or which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, for
which adequate reserves (as determined in accordance with GAAP) have been
established and which have been bonded over and omitted from the Title Policy;

(iv)

purchase money Liens to finance property or assets of the Company or any
Subsidiary of the Company acquired in the ordinary course of business; provided,
however, that (A) the related purchase money Debt shall not exceed the cost of
such property or assets (including the cost of design, development, improvement,
production, acquisition, construction, installation and integration) and shall
not be secured by any property or assets of the Company or any Subsidiary of the
Company other than the property and assets so acquired or constructed (and any
improvements thereto) and (B) the Lien securing such Debt shall be created
within ten (10) days of such acquisition, construction or improvement;

(v)

Liens upon specific items of inventory or other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(vi)

Liens encumbering deposits made to secure obligations arising from statutory,
regulatory, contractual, or warranty requirements of the Company or any of its
Subsidiaries, including rights of offset and set-off; and

(vii)

any Liens described on Schedule 1.2(b) attached hereto granted or to be granted
to Shelter Island pursuant to the Shelter Island Transaction Documents.





--------------------------------------------------------------------------------

“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).

“Purchaser” has the meaning set forth in the preamble of this Agreement.  For
the avoidance of doubt, the Lead Purchaser shall be a Purchaser.

“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.

“Required Holders” means both: (a) the Lead Purchaser; and (b) the holders
(counting the Lead Purchaser) of at least two-thirds (2/3) of the Registrable
Securities into which all of the Notes then outstanding are convertible (without
regard to any limitation on such conversion or exercise); provided, however,
that solely with respect to Section 11.5, “Required Holders” means the holders
of at least two-thirds (2/3) of the Registrable Securities into which all of the
Notes and Warrants then outstanding are convertible or exercisable (without
regard to any limitation on such conversion or exercise).

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, Property or obligations), direct or indirect, on account of (or the
setting apart of money for a sinking or other analogous fund for the benefit of)
any shares of any class of capital stock of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to all of the holders of that class; (ii) any
redemption, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
capital stock of the Company or any of its Affiliates now or hereafter
outstanding, except the Securities; and (iii) any loan, advance or payment to
any officer, director or stockholder of the Company or any of its Affiliates,
exclusive of (A) reasonable compensation and reimbursements paid to officers or
directors in the ordinary course of business and (B) the scheduled repayment of
principal and interest with respect to any loans made by any such Affiliate to
the Company and outstanding as of the date hereof and set forth on Schedule
1.2(c) hereto; provided, however, that the following shall not be deemed to
constitute a Restricted Payment: (I) the issuance of securities upon exercise or
conversion of the Company’s Options or Convertible Securities under an Approved
Stock Plan, and (II) the issuance of equity securities to, or making payments
under license, joint venture or similar agreements with, persons with whom the
Company has a joint venture, strategic alliance or other commercial relationship
in connection with the operation of the Company’s business, and not in
connection with a transaction the purpose of which is to raise equity capital.

“Securities Act” means the Securities Act of 1933, as amended (or any successor
act), and the rules and regulations thereunder (or respective successors
thereto).  

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
short sales, swaps, derivatives and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker-dealers
or foreign regulated brokers.

“Subordinated Debt” means Debt of the Company which meets each of the following
requirements:  (i) such Debt is wholly unsecured or any Liens securing such Debt
constitute Permitted Liens; and (ii) such Debt is contractually subordinated, as
to payment and liquidation, to the payment in full of the Notes and the
Obligations on such terms and pursuant to written agreements in such form and
substance as are reasonably satisfactory to the Lead Purchaser.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (irrespective of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.





--------------------------------------------------------------------------------

“Termination Date” means the first date on which there are no Notes or
Obligations outstanding.

“Transaction Documents” means (i) this Agreement, (ii) the Notes, (iii) the
Warrants, (iv) the Registration Rights Agreement, and (v) all other agreements,
documents and other instruments executed and delivered by or on behalf of the
Company or its officers at the Closing.

1.3

Other Definitional Provisions.  All definitions contained in this Agreement are
equally applicable to the singular and plural forms of the terms defined.  The
words “hereof”, “herein” and “hereunder” and words of similar import referring
to this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement.

2.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.

Each Purchaser represents and warrants to the Company, with respect to itself
only, and agrees with the Company, that:

2.1

No Public Sale or Distribution.  Such Purchaser is acquiring the Note and the
Warrant being purchased by it in the ordinary course of business for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales that are
registered under the Securities Act or are exempt from the requirement to be
registered thereunder.  Such Purchaser does not presently have any agreement,
arrangement or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
provided, however, that in making such representations, such Purchaser does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to an effective registration statement or an exemption under the
Securities Act.

2.2

Accredited Investor Status.  Such Purchaser is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

2.3

Reliance on Exemptions.  Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

2.4

Information.  Such Purchaser and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Purchaser.  Such Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Purchaser
or its advisors, if any, or its representatives shall modify, amend or affect
such Purchaser’s right to rely on the Company’s representations and warranties
contained herein.  Such Purchaser understands that its investment in the
Securities involves a high degree of risk and is able to afford a complete loss
of such investment.  Such Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.

2.5

No Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.





--------------------------------------------------------------------------------




2.6

Transfer or Resale.  Such Purchaser understands that, except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Purchaser shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that the Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
such Purchaser provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act, (collectively, “Rule 144”); (ii) any
sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through which the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act and (iii) neither
the Company nor any other Person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.  Notwithstanding the
foregoing, the Securities may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the Securities and
such pledge of Securities shall not be deemed to be a transfer, sale or
assignment of the Securities hereunder, and no Purchaser effecting a pledge of
Securities shall be required to provide the Company with an opinion of counsel
or otherwise make delivery of any notice or document to the Company pursuant to
this Agreement or any other Transaction Document, including, without limitation,
this Section 2.6; provided, that in order to make any sale, transfer or
assignment of Securities, such Purchaser and its pledgee must make such
disposition in accordance with or pursuant to a registration statement or an
exemption under the Securities Act.

2.7

Legends.  Such Purchaser understands that until the certificates or other
instruments representing the Securities have been registered under the
Securities Act, the certificates representing the Securities, except as set
forth below, shall bear any legend required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates):

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE OR EXERCISEABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or, if applicable, issue to such holder by electronic delivery at the
applicable balance account at DTC, if, unless otherwise required by state
securities laws, (i) such Securities are registered for resale under the
Securities Act, (ii) in connection with a sale, assignment or other transfer
other than to an Affiliate or partner, shareholder or member of such holder,
such holder provides the Company, at the sole expense of the Company, with an
opinion of legal counsel reasonably acceptable to the Company to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the Securities Act, or (iii) such holder provides the Company
with reasonable assurance that the Securities can be sold, assigned or
transferred pursuant to Rule 144.





--------------------------------------------------------------------------------

If the Company shall fail for any reason or for no reason to issue to the holder
of the Securities within three (3) Business Days after the occurrence of any of
(i) through (iii) above, a certificate without such legend to the holder or, if
applicable, to issue such Securities to such holder by electronic delivery at
the applicable balance account at DTC, and if on or after such Business Day the
holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the holder of such Securities that
the holder anticipated receiving without legend from the Company (a “Buy-In”),
then the Company shall, within three (3) Business Days after such three (3)
Business Day period, and at the holder’s request and in the holder’s discretion,
either (i) pay cash to the holder in an amount equal to the holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such unlegended Securities shall terminate, or (ii)
promptly honor its obligation to deliver to the holder such unlegended
Securities as provided above and pay cash to the holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the closing sales price of the Common Stock on
the date of exercise.

2.8

Validity; Enforcement.  This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Purchaser and, when executed by all of the parties thereto (including such
Purchaser), shall constitute the legal, valid and binding obligations of such
Purchaser enforceable against such Purchaser in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

2.9

No Conflicts.  The execution, delivery and performance by such Purchaser of this
Agreement and the Registration Rights Agreement and the consummation by such
Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the Governing Documents of such Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Purchaser, except, in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

2.10

Residency.  Such Purchaser is a resident of the jurisdiction specified below its
address on Exhibit A.

2.11

Short Sales; Trading Restriction.  No Purchaser, directly or indirectly, and no
Person acting on behalf of or pursuant to any understanding with any Purchaser,
has engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales involving any of the Company’s securities)
since the time that such Purchaser was first contacted by the Company, or any
other Person regarding an investment in the Company.  Such Purchaser covenants
that neither it nor any Person acting on its behalf or pursuant to any
understanding with such Purchaser will engage, directly or indirectly, in any
transactions in the securities of the Company (including Short Sales) prior to
the time the transactions contemplated by this Agreement are publicly disclosed
or while the Purchaser is in possession of any material non-public information.
 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to each Purchaser, and agrees with
each Purchaser:

3.1

Organization and Qualification.  Each of the Company and its Subsidiaries is a
corporation or other legal entity duly organized and validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated or
organized, and has the requisite power and authority (corporate or otherwise) to
own its properties and to carry on its business as now being conducted.  Each of
the Company and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.  The Company’s
Subsidiaries are listed as an Exhibit hereto.





--------------------------------------------------------------------------------

3.2

Authorization; Enforcement; Validity.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents, including, with respect to the
Company, its obligation to issue the Securities in accordance with the terms
hereof and thereof.  The execution and delivery of the Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including without limitation, the issuance of the Notes and
the Warrants and the reservation for issuance and issuance of Conversion Shares
and Warrant Shares have been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company or its Board
of Directors or stockholders.  This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company and constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.

3.3

Issuance of Securities.  The Notes and the Warrants are duly authorized and,
upon issuance in accordance with the terms of this Agreement, will be validly
issued and free from all taxes, Liens and charges with respect to the issue
thereof.  The Conversion Shares and the Warrant Shares are duly authorized and,
upon issuance in accordance with the terms of the Notes and the Warrants,
respectively, will be validly issued, fully paid and non-assessable and free
from all preemptive or similar rights, taxes, Liens and charges with respect to
the issue thereof.  The issuance by the Company of the Securities is exempt from
registration under the Securities Act.

3.4

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including the issuance of the Notes and
Warrants and the reservation for issuance and issuance of the Conversion Shares
or the Warrant Shares) will not (i) result in a violation of the Governing
Documents of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture or instrument to which the Company or any Subsidiary is a party (which
has not been waived), or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of any securities exchange or
securities market) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.

3.5

Consents.  Except for the filing by the Company of a Form D in accordance with
Regulation D, and any filings to be made with state securities regulatory
authorities, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof.  The Company and its Subsidiaries are unaware of any
facts or circumstances that might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence.  

3.6

Acknowledgment Regarding Purchaser’s Purchase of Securities.  The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Purchaser is (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an Affiliate
of the Company or any of its Subsidiaries or (iii) to the knowledge of the
Company, a “beneficial owner” of more than 10% of the Common Stock (as defined
for purposes of Rule 13d-3 of the Exchange Act).  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company or any of its Subsidiaries (or in any similar capacity) with respect
to the Transaction Documents and the transactions contemplated hereby and
thereby, and has not received or relied on any advice given by a Purchaser or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further represents to each Purchaser that the Company’s decision to enter into
the Transaction Documents has been based solely on the independent evaluation by
the Company and its representatives.





--------------------------------------------------------------------------------

3.7

No General Solicitation; Fees.  Neither the Company, any of its Affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.  The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for Persons engaged by any Purchaser
or its investment advisor, if any) relating to or arising out of the
transactions contemplated hereby.  The Company shall pay, and hold each
Purchaser harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim.  

3.8

No Integrated Offering.  None of the Company, any of its Affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Securities under the
Securities Act or cause the offer and sale of the Securities pursuant to this
Agreement and the Transaction Documents to be integrated with prior offerings by
the Company for purposes of the Securities Act in a manner that would make
unavailable the exemption from registration afforded by Section 4(2) of the
Securities Act or Rule 506 of Regulation D promulgated under the Securities Act,
or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.  None of the Company, its Affiliates or any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the Securities Act or
cause the offering of the Securities to be so integrated with other offerings.

3.9

Dilutive Effect.  The Company understands and acknowledges that the issuance of
Conversion Shares upon conversion of the Notes and the issuance of Warrant
Shares upon exercise of the Warrants may result in dilution of the outstanding
shares of Common Stock, which dilution may be substantial under certain market
conditions.  The Company understands and acknowledges that its obligation to
issue Conversion Shares and Warrants Shares is absolute and unconditional
regardless of the dilutive effect that any such issuance may have on the
ownership interests of other stockholders of the Company.  The Company
acknowledges and agrees that such Purchaser may enter into short sales in the
Company’s securities to the extent permitted by this Agreement and applicable
law, and that such transactions may result in selling pressure on the
outstanding shares of Common Stock.

3.10

Application of Takeover Protections; Rights Agreement.  The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under its Governing Documents or the laws of State of
Florida which is or could become applicable to any Purchaser as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and any Purchaser’s ownership of the
Securities.  The Company has not adopted a shareholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.  The transactions and obligations of the
Company contemplated by the Transaction Documents, including without limitation,
the issuance and sale of the Securities, will not trigger any preemptive or
anti-dilution rights (including without limitation pursuant to any “reset” or
similar provisions) or rights of first refusal or first offer, or any other
rights that would allow or permit the holders of the Company’s securities or
other Persons to purchase shares of Common Stock or other securities of the
Company.

3.11

Commission Documents; Financial Statements.  The Company is subject to the
reporting requirements of the Exchange Act, as of the Closing Date, and has
filed with the Commission all reports, schedules, registration statements and
definitive proxy statements (if any) that the Company was required to file with
the Commission (collectively, the “SEC Documents”).  The Company is not aware of
any event occurring or expected to occur on or prior to the Closing Date (other
than the transactions effected hereby and related hereto) that would require the
filing of, or with respect to which the Company intends to file, a Form 8-K
after the Closing.  Each SEC Document, as of the date of the filing thereof with
the Commission, complied in all material respects with the requirements of the
Securities Act or Exchange Act, as applicable, and the rules and regulations
promulgated thereunder and, as of the date of such filing (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing), such SEC Document (including all exhibits and schedules thereto
and documents incorporated by reference therein) did not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances





--------------------------------------------------------------------------------

under which they were made, not misleading.  All documents required to be filed
as exhibits to the SEC Documents have been filed as required.  

Except as set forth in SEC Documents filed and available to the public on EDGAR
at least five (5) Business Days prior to the date of this Agreement (the
“Disclosure Documents”) or as disclosed in the disclosure schedules attached
hereto, the Company has no liabilities, contingent or otherwise, other than
liabilities incurred in the ordinary course of business which, under GAAP, are
not required to be reflected in the financial statements included in the
Disclosure Documents and which, individually or in the aggregate, are not
material to the consolidated business or financial condition of the Company and
its Subsidiaries taken as a whole.  As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the Commission with respect thereto.  Such financial
statements have been prepared in accordance with GAAP consistently applied at
the times and during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements) and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end adjustments).  No other information
provided by or on behalf of the Company to the Purchasers which is not included
in the SEC Documents, including, without limitation, the information referred to
in Section 2.4 of this Agreement and the disclosure schedules attached hereto,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.

3.12

Absence of Certain Changes.  Since December 31, 2006, there has been no material
adverse change or development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company.
 Since December 31, 2006, the Company has not (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, in excess of
$100,000 outside of the ordinary course of business or (iii) effected capital
expenditures, individually or in the aggregate, in excess of $100,000.  The
Company has not taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so.  The
Company is not, as of the date hereof, and will not be, after giving effect to
the transactions contemplated by this Agreement or the Transaction Documents,
Insolvent.

3.13

No Undisclosed Events, Liabilities, Developments or Circumstances.  No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company or any Subsidiary thereof or
its respective business, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Company as of the date
hereof under applicable securities laws and which has not been publicly
announced, except as disclosed on Schedule 3.13.  

3.14

Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is not in violation of any term of or in default under its
Governing Documents.  To the best knowledge of the Company, neither the Company
nor any Subsidiary is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in each case for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect.  Each of the Company and its Subsidiaries possesses all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any of its Subsidiaries has
not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.





--------------------------------------------------------------------------------




3.15

Foreign Corrupt Practices.  Neither the Company, nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

3.16

Sarbanes-Oxley Act.  The Company is in compliance with any and all requirements
of the Sarbanes-Oxley Act of 2002 that are effective and applicable to the
Company as of the date hereof, and any and all applicable rules and regulations
promulgated by the Commission thereunder that are effective as of the date
hereof.

3.17

Transactions With Affiliates.  Except for employment agreements with senior
management of the Company, and except as set forth in the SEC Documents filed at
least ten (10) days prior to the date hereof, none of the officers, directors or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any such
officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.

3.18

Equity Capitalization; Registration Rights.  As of the date hereof, the
authorized capital stock of the Company consists of 300,000,000 shares of Common
Stock and 5,000,000 shares of Preferred Stock, of which as of the date hereof,
166,125,738 shares of Common Stock are  issued and outstanding; 4,490,320 shares
of Common Stock are reserved (or to be reserved) for issuance pursuant to the
Company’s employee incentive plan and other options and warrants outstanding and
other securities exercisable or exchangeable for, or convertible into, shares of
Common Stock, and no shares of Preferred Stock are issued and outstanding.  All
of such outstanding shares have been, or upon issuance will be, validly issued
and are fully paid and non-assessable.

Except as set forth on Schedule 3.18:  (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any Liens
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) there are no agreements or arrangements (except
the Registration Rights Agreement) under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (including “piggy-back” registration rights); (iv) there are
no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (v) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (vi) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (vii) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the Disclosure Documents (as defined
herein) but not so disclosed in the SEC Documents.  The Company has furnished or
made available to each Purchaser upon such Purchaser’s request, true, correct
and complete copies of the Company’s Governing Documents, as amended and as in
effect on the date hereof, and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.  Schedule 3.18 sets forth the shares
of Common Stock owned beneficially or of record and Common Stock Equivalents
held by each director and executive officer of the Company.





--------------------------------------------------------------------------------




3.19

Debt and Other Contracts.  Except as disclosed on Schedule 3.19, neither the
Company nor any of its Subsidiaries (i) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (ii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Debt, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (iii) is a party to any contract, agreement or
instrument relating to any Debt, the performance of which, in the judgment of
the Company’s officers, has or is expected to have a Material Adverse Effect.
 Except as set forth in Schedule 3.19, there is no outstanding Debt of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound.

3.20

Absence of Litigation.  Except as set forth in Schedule 3.20, there is no
action, suit, proceeding, inquiry or investigation before or by any securities
exchange or securities market, any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s officers or directors, whether of a
civil or criminal nature or otherwise.  The matters set forth on Schedule 3.20,
if determined adversely to the Company or any Subsidiary thereof, would not have
a Material Adverse Effect.

3.21

Insurance.  Each of the Company and its Subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any of its Subsidiaries has not been refused any insurance coverage
sought or applied for.  The Company has no reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.

3.22

Employee Relations.  The Company is not a party to any collective bargaining
agreement or employs any member of a union.  The Company believes that its
relations with its employees are in good standing.  No executive officer of the
Company (as defined in Rule 501(f) of the Securities Act) has notified the
Company that such officer intends to leave the Company or otherwise terminate
such officer’s employment with the Company.  No executive officer of the Company
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters.  The Company is in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

3.23

Title.  Each of the Company and its Subsidiaries has good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by it which is material to the business of the Company and such
Subsidiary, in each case free and clear of all Liens and defects except for
Permitted Liens.  Any real property and facilities held under lease by the
Company or its Subsidiaries are held by the Company or any such Subsidiary, as
the case may be, under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company or such
Subsidiary.

3.24

Intellectual Property Rights.  The Company and each Subsidiary thereof owns or
possesses adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations and applications, service names,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (collectively, “Intellectual Property Rights”) necessary to conduct their
respective businesses as now conducted. Each such Intellectual Property Right is
set forth on Schedule 3.24. None of the Intellectual Property Rights have
expired or terminated or have been abandoned, or are expected to expire or
terminate or expected to be abandoned within three years from the date of this
Agreement.  The Company does not have any knowledge of any infringement by the
Company or any Subsidiary thereof of





--------------------------------------------------------------------------------

Intellectual Property Rights of others.  There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company, being threatened,
against the Company or any of its Subsidiaries regarding its Intellectual
Property Rights.  The Company is not aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings.  The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.

3.25

Environmental Laws.  The Company and its Subsidiaries (i) are in compliance with
any and all applicable Environmental Laws, (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (iii) are in compliance with all terms
and conditions of any such permit, license or approval, (iv) do not own or
operate any real property contaminated with any substance that is in violation
of Environmental Laws, and (v) is liable for any off-site disposal or
contamination pursuant to any Environmental Laws where, in each of the foregoing
clauses (i), (ii), (iii), (iv) and (v) the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  There is no civil, criminal or administrative action, suit,
investigation, inquiry or proceeding pending or, to the knowledge of the
Company, threatened by or before any court or governmental authority against the
Company relating to or arising from the Company’s non-compliance with any
Environmental Laws, nor has the Company received written notice of any alleged
violations of Environmental Laws.

3.26

Subsidiary Rights.  The Company or one of its Subsidiaries has the unrestricted
right to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by the Company or such Subsidiary.

3.27

Ranking of Notes.  Except to the limited extent provided in a Subordination
Agreement with respect to Debt under the Shelter Island Transaction Documents,
no debt of the Company is or will be senior to the Notes in right of payment,
whether with respect of payment of redemptions, interest, damages or upon
liquidation or dissolution or otherwise.   

3.28

Tax Status.  The Company (i) has made or filed all foreign, federal and state
income and all other tax returns, reports and declarations (or extensions
thereof) required by any jurisdiction to which it is subject, (ii) has paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
 There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

3.29

Internal Accounting and Disclosure Controls.  The Company maintains its internal
accounting controls in a manner sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with its system of accounting
and reporting and to maintain asset and liability accountability, (iii) access
to assets or incurrence of liabilities is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the Exchange Act) that
are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the Commission, including, without limitation,
controls and procedures designed in to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.  Except as disclosed in the audited financial
statements of the Company, during the twelve (12) months prior to the date
hereof neither the Company nor any of its Subsidiaries have received any notice
or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of the
Company.





--------------------------------------------------------------------------------




3.30

Off Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its Exchange Act
filings and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect.

3.31

Manipulation of Price.  The Company has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than any placement agent, sold, bid for, purchased, or
paid any compensation for soliciting purchases of, any of the Securities, or
(iii) other than any placement agent, paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.

3.32

Transfer Taxes.  On the Closing Date, all stock transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the sale and transfer of the Securities to be sold to each Purchaser hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

3.33

Disclosure.  The Company confirms that neither it nor any other Person acting on
its behalf has provided any of the Purchasers or their respective agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information.  The Company understands and
confirms that each of the Purchasers will rely on the foregoing representations
in effecting transactions in securities of the Company.  All disclosure provided
to the Purchasers regarding the Company, its business and the transactions
contemplated hereby, including the schedules to this Agreement, furnished by or
on behalf of the Company is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.  Each press release issued by the
Company did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
its respective business, properties, prospects, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed (assuming for this purpose that the Company’s reports
filed under the Exchange Act are being incorporated into an effective
registration statement filed by the Company under the Securities Act).  The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

3.34

Reporting Company; Listing.  The Company is not in violation of any of the
rules, regulations or requirements relating to trading of the Common Stock on
any securities exchange or securities market and has no knowledge of any facts
or circumstances that would reasonably be expected to result in a suspension or
restriction of the Common Stock from trading on any securities exchange or
securities market in the foreseeable future.  

3.35

Form SB-2.  The Company is eligible to register the Conversion Shares and
Warrant Shares for resale in a valid secondary offering by each Purchaser on a
registration statement on Form SB-2 under the Securities Act.  To the Company’s
knowledge, there exist no facts or circumstances (including without limitation
any required approvals or waivers of any circumstances that may delay or prevent
the obtaining of accountant’s consents) that could reasonably be expected to
prohibit or delay the preparation and filing of a registration statement on Form
SB-2 that will be available for the resale of all Conversion Shares and Warrant
Shares by each Purchaser.  

3.36

Investment Company Status.  The Company is not, and immediately after receipt of
payment for the Notes and the Warrants issued under this Agreement will not be,
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and shall conduct its business in a manner so that it
will not become subject to the Investment Company Act.





--------------------------------------------------------------------------------

3.37

Customers and Suppliers.  Each of the Company and its Subsidiaries maintains
relationships with their material customers and suppliers on commercially
reasonable terms.  To the Company’s knowledge, no customer or supplier of the
Company or any Subsidiary thereof has any plan or intention to terminate any
agreement or arrangement with the Company or any Subsidiary thereof, which
termination would reasonably be expected to have a Material Adverse Effect.

3.38

No Other Agreements.  Neither the Company nor any Subsidiary has, directly or
indirectly, entered into any agreement with or granted any right to any
Purchaser relating to the terms or conditions of the transactions contemplated
by the Transaction Documents, except as expressly set forth in the Transaction
Documents.

4.

COVENANTS AND ACKNOWLEDGEMENTS OF THE PARTIES.

4.1

Best Efforts.  Each party shall use its best efforts to timely satisfy each of
the  terms and conditions of this Agreement.

4.2

Form D and Blue Sky; Other Filings and Consents.  The Company agrees to file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof to each Purchaser promptly after such filing.  The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Securities for sale to the Purchasers at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Purchasers on or before the
Closing Date.  The Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.  The
Company undertakes as promptly as reasonably practicable after the date hereof
to (i) make such filings and apply for such registrations, or (ii) use its
reasonable best efforts to obtain, as applicable, all such consents,
authorizations and orders, in each such case, which are required to be made or
obtained by the Company pursuant to applicable law, rule or regulation in order
to consummate the transactions contemplated by this Agreement and the other
Transaction Documents.

4.3

Reporting Status.  Until the date on which the Holders  have sold all
Registrable Securities pursuant to an effective registration statement or Rule
144 or may sell such securities pursuant to Rule 144(k) (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act would otherwise permit such termination.

4.4

Use of Proceeds.  The Company will use the proceeds from the sale of the
Securities for general corporate purposes, and not for the repayment of any
outstanding indebtedness.

4.5

Financial Information.  During the Reporting Period, the Company agrees to send
the following to each Holder during the Reporting Period (i) unless the
following are filed with the Commission and are available to the public through
EDGAR, within one (1) Business Day after the filing thereof with the Commission,
a copy of its Annual Reports on Form 10-KSB or 10-K, its Quarterly Reports on
Form 10-QSB or 10-Q, any Current Reports on Form 8-K and any registration
statements (other than on Form S-8) or amendments filed pursuant to the
Securities Act, (ii) on the same day as the release thereof, facsimile copies of
all press releases issued by the Company or any of its Subsidiaries, and (iii)
copies of any notices and other information made available or given to the
stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.

4.6

Listing.  In accordance with the Registration Rights Agreement, the Company
shall promptly secure the listing of all of the Registrable Securities upon each
national securities exchange and automated quotation system, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain, so long as any other shares of Common Stock shall be so
listed, such listing of all Registrable Securities from time to time issuable
under the terms of the Transaction Documents.  Upon securing a listing in
accordance with this Section 4.6, the Company shall maintain the Common Stock’s
authorization for listing on the applicable securities exchange or securities
market and neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the applicable





--------------------------------------------------------------------------------

securities exchange or securities market.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4.6.

4.7

Fees.  Subject to Section 8 below, at the Closing, the Company shall reimburse
the Lead Purchaser for its legal and due diligence expenses incurred in
connection with the transactions contemplated by the Transaction Documents in an
amount not to exceed the greater of $20,000 or actual documented out of pocket
expenses, which amount (to the extent not already paid by the Company) shall be
withheld from the Purchase Price payable by the Lead Purchaser at the Closing.
 The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions relating to or arising out of
the transactions contemplated hereby.  The Company shall pay, and hold each
Purchaser harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney’s fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment.

4.8

Pledge by Purchaser.  The Company acknowledges and agrees that the Securities
may be pledged by a Holder in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities.  The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Holder effecting a pledge of Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2.6 of this Agreement; provided
that a Holder and its pledgee shall be required to comply with the provisions of
Section 2.6 of this Agreement in order to effect a sale, transfer or assignment
of Securities to such pledgee.  The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Holder.

4.9

Disclosure of Transactions and Other Material Information.  On or before 9:00
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall issue a press release announcing the transactions
contemplated by the Transaction Documents and on or before 5:00 p.m., New York
City time on the fourth day following the date of this Agreement the Company
shall file a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act, and attaching the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement) the form of the
Note, the form of the Warrant and the Registration Rights Agreement) as exhibits
to such filing (including all attachments, the “8-K Filing”).  The Company
acknowledges, agrees and represents that from and after the date of the press
release and 8-K Filing, to the best of its knowledge, no Purchaser shall be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of its respective officers, directors, employees or
agents, that is not disclosed in the press release and 8-K Filing.  The Company
shall not, and shall cause each of its Subsidiaries and each of their respective
officers, directors, employees and agents, not to, provide any Purchaser with
any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the date of the press release and 8-K Filing without
the express written consent of such Purchaser.  From and after the deadlines
specified above, if a Purchaser has, or believes it has, received any such
material, nonpublic information regarding the Company or any of its
Subsidiaries, it shall provide the Company with written notice thereof.  The
Company shall, within five (5) Business Days of receipt of such notice, make
public disclosure of such material, nonpublic information.  In the event of a
breach of the foregoing covenant by the Company, and provided that the Company
shall have failed (following proper written request therefor) to make an
appropriate public disclosure consistent with the requirements of Regulation FD
under the Exchange Act, any Subsidiary, or its each of respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, a Purchaser shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, nonpublic information without the prior approval by
the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents.  No Purchaser shall have any liability to the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, shareholders or agents for any such disclosure.  Subject
to the foregoing, neither the Company, its Subsidiaries nor any Purchaser shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of any Purchaser, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the press release and 8-K Filing and contemporaneously therewith
and (ii) as is required by applicable law and regulations (provided that in the
case of clause (i) each Purchaser shall be consulted by the Company in
connection with any such press release or other public disclosure prior to its
release).





--------------------------------------------------------------------------------

4.10

Corporate Existence.  Until the date on which there are no Notes or Warrants
outstanding, the Company shall maintain its corporate existence and shall not
sell all or substantially all of the Company’s assets, except in the event of a
merger or consolidation or sale of all or substantially all of the Company’s
assets, where the surviving or successor entity in such transaction (i) assumes
the Company’s obligations hereunder and under the Notes, the Warrants and the
other agreements and instruments entered into in connection herewith and (ii) is
a publicly traded corporation whose common stock is listed for trading on the
New York Stock Exchange, the American Stock Exchange, the Nasdaq Global Select
Market or the Nasdaq Global Market.

4.11

Reservation of Common Stock.  The Company shall, on or before the Closing Date,
authorize and reserve for issuance, free from any preemptive rights, a number of
shares of Common Stock (the “Reserved Amount”) equal to no less than one hundred
and fifty percent (150%) of the maximum number of shares of Common Stock
issuable upon (i) conversion of the outstanding Notes in full at the Conversion
Price then in effect and (ii) exercise of the outstanding Warrants in full at
the Exercise Price then in effect, in each such case without regard to any
limitation or restriction on such conversion or exercise that may be set forth
in the Notes or the Warrants.  In the event that, as a result of an adjustment
to the Conversion Price of the Notes or the Exercise Price for the Warrants
(pursuant to anti-dilution adjustments or otherwise), the Reserved Amount is
less than 125% of the number of shares of Common Stock then issuable upon
conversion of all of the Notes and exercise of all of the Warrants then
outstanding (without regard to any limitation or restriction on such conversion
or exercise that may be set forth in the Notes or the Warrants), the Company
shall take action (including without limitation seeking stockholder approval for
the authorization or reservation of additional shares of Common Stock) as soon
as practicable (but in no event later than the tenth (10th) business day or, in
the event that stockholder approval is required, the sixtieth (60th) day
following such date) to increase the Reserved Amount to no less than 150% of the
number of shares of Common Stock into which such outstanding Notes are then
convertible and such outstanding Warrants are exercisable.  The Company shall
not reduce the number of shares reserved for issuance hereunder without
obtaining the written consent of the holders of two-thirds (2/3) of the
Registrable Securities.  The initial Reserved Amount shall be allocated  pro
rata  among the Purchasers based on the principal amount of the Notes issued to
each Purchaser at the Closing.  Each increase in the Reserved Amount shall be
allocated  pro rata  among the Holders based on the amount of Registrable
Securities into which all of the Notes and Warrants held by such Holder at the
time of such increase are convertible or exercisable (without regard to any
limitation on such conversion or exercise).  In the event that a Holder shall
sell or otherwise transfer any of such Holder’s Notes, each transferee shall be
allocated a  pro rata  portion of such transferor’s Reserved Amount.  Any
portion of the Reserved Amount which remains allocated to any person or entity
which does not hold any Notes shall be reallocated to the remaining Holders  pro
rata  based on the amount of Registrable Securities into which all of the
outstanding Notes and Warrants at the time of such increase are convertible or
exercisable (without regard to any limitation on such conversion or exercise).

4.12

Opinion of Counsel.  The Company shall cause its outside counsel to deliver to
each Purchaser a written opinion, dated as of and delivered on the Closing Date,
in substantially a form satisfactory to Lead Purchaser.

4.13

Limitation on Debt, Liens.  Other than pursuant to the Shelter Island Purchase
Agreement as described on Schedule 1.2(b), during the period beginning on the
date of this Agreement and ending on the Termination Date, the Company and each
Subsidiary shall not (i) incur any Debt (including without limitation by issuing
any Debt securities), other than Subordinated Debt, or increase the amount of
any existing line of credit or other Debt facility beyond the maximum amount
outstanding thereon on the date hereof or (ii) grant, establish, maintain or
suffer to exist any Lien on any of its assets, including without limitation any
pledge of securities owned or held by it (including without limitation any
securities issued by any such Subsidiary), other than Permitted Liens.
 Notwithstanding the foregoing, the Company may incur Debt in connection with
(1) a strategic commercial agreement or transaction, (2) an unsecured commercial
borrowing, lending or lease financing transaction or (3) its acquisition of a
corporation or other entity through consolidation, merger, purchase of all or
substantially all of the assets or other reorganization, in each case approved
in good faith by the Company’s Board of Directors and subject to the provisions
of Section 14(b); provided that such Debt shall not exceed in the aggregate
$1,000,000, and notwithstanding the foregoing, the Company may incur debt upon
approval of the Required Holders.





--------------------------------------------------------------------------------




4.14

Restricted Payments.  During the period beginning on the date of this Agreement
and ending on the Termination Date, neither the Company nor any Subsidiary
thereof will make any Restricted Payments, except that the Company may make
regularly scheduled payments of principal and interest accrued on any
Subordinated Debt if and to the extent (but only if and to the extent) permitted
by the express terms of the documents governing such Debt as in effect on the
date hereof; provided, however, that no Restricted Payment may be made if an
Event of Default (or an event or circumstance that, with the giving of notice or
lapse of time or both, would constitute an Event of Default) exists at the time
or would exist as a result of such Restricted Payment.

4.15

Disposition of Property.  During the period beginning on the date of this
Agreement and ending on the Termination Date, the Company will not, nor will it
permit any Subsidiary of the Company to, sell, lease, assign, transfer or
otherwise dispose of any of its Property, except (i) dispositions of inventory
by the Company and its Subsidiaries in the ordinary course of business, and (ii)
expenditures of money (including, without limitation, money held in deposit
accounts) made in the ordinary course of business or for the purpose of making
Restricted Payments expressly permitted in accordance with this Agreement.  

4.16

Certain Transactions.  During the period beginning on the date of this Agreement
and ending on the Termination Date, and except as may be expressly permitted or
required by the Transaction Documents, the Company will not create or otherwise
cause or permit to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of the Company to (i) pay dividends or
make any other distribution to the Company in respect of capital stock or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Debt owed by the Company, (iii) make any loan or advance or capital
contribution to the Company, or (v) sell, lease or transfer any of its Property
except in the ordinary course of business.

4.17

Modification of Certain Agreements.  During the period beginning on the date of
this Agreement and ending on the Termination Date, the Company will not consent
to or implement any termination, amendment, modification, supplement or waiver
of (i) the Governing Documents of the Company or (ii) any Material Contract to
which it is a party; provided, however, that any of such documents may be
amended or modified if and to the extent that such change or modification is
necessary in order to carry out the intent of any Transaction Document.

4.18

Right of First Offer.  Subject to the terms and conditions of this Section 4.18
and applicable securities laws, if at any time during the period from the
Closing Date through the later of the first anniversary of the Effective Date or
two years from the Closing Date, the Company proposes to offer or sell (a later
of the “Subsequent Financing”) Common Stock or Common Stock Equivalents other
than Excluded Securities (collectively, the “New Securities”) for cash
consideration, the Company shall first offer such New Securities to each
Purchaser (or any assignee thereof).  A Purchaser shall be entitled to apportion
the right of first offer hereby granted to it among itself and its Affiliates in
such proportions as it deems appropriate.

(a)

The Company shall give notice (the “Offer Notice”) to each Purchaser, stating
(i) its bona fide intention to offer such New Securities, (ii) the number of
such New Securities to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such New Securities.

(b)

By written notification to the Company within ten (10) Business Days after
receipt of the Offer Notice, each Purchaser may elect to purchase or otherwise
acquire, at the price and on the terms specified in the Offer Notice, up to that
portion of such New Securities which equals the proportion that the Common Stock
issued and held, or issuable (directly or indirectly) upon conversion and/or
exercise, as applicable, of the Notes and Warrants by such Purchaser bears to
the total Common Stock of the Company then outstanding (assuming full conversion
and/or exercise, as applicable, of all the Notes and Warrants.  At the
expiration of such ten (10) day period, the Company shall promptly notify in
writing each Purchaser that elects to purchase or acquire all the shares
available to it (each, a “Fully Exercising Purchaser”) of any other Purchaser’s
failure to do likewise.  During the ten (10) Business Day period commencing
after the Company has given such written notice, each Fully Exercising Purchaser
may, by giving notice to the Company, elect to purchase or acquire, in addition
to the number of shares specified above, up to that portion of the New
Securities for which Purchasers were entitled to subscribe but that were not
subscribed for by the Purchasers which is equal to the proportion that the
Common Stock issued and held, or issuable





--------------------------------------------------------------------------------

upon conversion and/or exercise, as applicable, of the Notes and Warrants then
held, by such Fully Exercising Purchaser bears to the Common Stock issued and
held, or issuable (directly or indirectly) upon conversion and/or exercise, as
applicable, of the Notes then held, by all Fully Exercising Purchasers who wish
to purchase such unsubscribed securities.  The closing of any sale pursuant to
this Section 4.18(b) shall occur within the later of one hundred twenty (120)
days of the date that the Offer Notice is given and the date of initial sale of
New Securities pursuant to Section 4.18(c).

(c)

If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired as provided in Section 4.18(b), the Company may, during
the ninety (90) day period following the expiration of the periods provided in
Section 4.18(b), offer and sell the remaining unsubscribed portion of such New
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Offer Notice.  If the
Company does not enter into an agreement for the sale of the New Securities
within such period, or if such agreement is not consummated within thirty (30)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such New Securities shall not be offered unless first reoffered
to the Purchasers in accordance with this Section 4.18.

(d)

The right of first offer in this Section 4.18 shall not be applicable to
 Excluded Securities.

4.19.

Most Favored Nation Provision.  Notwithstanding anything contained herein to the
contrary, if at any time from and after the Closing Date until the third
anniversary thereof, the Company proposes to offer and sell New Securities in a
Subsequent Financing, each Purchaser may elect, in its sole discretion, to
exchange all or a portion of such Purchaser’s Notes then held by such Purchaser
for securities of the same type issued in such Subsequent Financing (such
exchange to be made at the same time as the closing of such Subsequent
Financing), on the same terms and conditions as the Subsequent Financing, based
on the Principal amount of the Note, and accrued and unpaid Interest and Late
Charges on the Principal and Interest of the Note (as such terms are defined in
the Note).  By way of example, if the Company undertakes a Subsequent Financing
of convertible debentures and warrants, each Buyer shall have the right to
participate in such Subsequent Financing and use the exchange of its Notes as
consideration, on a dollar for dollar basis, in lieu of cash consideration.  The
Company shall provide prior written notice of any such Subsequent Financing in
the manner set forth in Section 4.18.  

4.20.

Lock-Up Agreements.  The Company shall cause each of its Company’s officers and
directors and certain of its shareholders identified on Schedule 4.20
(collectively, “Lock-Up Parties”) to execute and deliver to the Lead Purchaser a
written agreement, substantially in the form attached hereto as Exhibit G (each,
a “Lock-Up Agreement”), pursuant to which such Lock-Up Party shall agree that,
during the period beginning on the Closing Date and ending 90 calendar days
following the Effective Date, he, she or it will not sell any of his, her or its
shares of Common Stock, including, without limitation, shares of Common Stock
underlying Options and Convertible Securities held by him, her or it.  The
Company will cause the Lock-Up Agreements to be delivered to the Lead Purchaser
on or prior to the Closing.

5.

TRANSFER AGENT INSTRUCTIONS.

On or prior to the Closing Date, the Company shall execute and deliver
irrevocable written instructions, substantially in the form of Exhibit H hereto
(the “Irrevocable Transfer Agent Instructions”) to the transfer agent for its
Common Stock (the “Transfer Agent”), and provide each Purchaser with a copy
thereof, directing the Transfer Agent (i) to issue certificates representing
Conversion Shares upon conversion of the Notes and receipt of a valid Conversion
Notice (as defined in the Notes) from a holder thereof, in the amount specified
in such Conversion Notice, in the name of such holder or its nominee, (ii) to
issue certificates representing Warrant Shares upon exercise of the Warrants and
receipt of a valid Exercise Notice (as defined in the Warrants) from a holder
thereof, in the amount specified in such Exercise Notice, in the name of such
holder or its nominee and (iii) to deliver such certificates to such holder no
later than the close of business on the third (3rd) Business Day following the
related Conversion Date (as defined in the Notes) or Exercise Date (as defined
in the Warrant), as the case may be.  Such certificates may bear legends
pursuant to applicable provisions of this Agreement or applicable law.  The
Company shall instruct the transfer agent that, in lieu of delivering physical
certificates representing shares of Common Stock to a holder or its nominee, as
applicable, upon conversion of the Notes, or exercise of the Warrants, and as
long as the Transfer Agent is a participant in the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer program, and such holder or nominee,
as applicable, has not informed the Company that it wishes to receive





--------------------------------------------------------------------------------

physical certificates therefor, and no restrictive legend is required to appear
on any physical certificate if issued, the transfer agent may effect delivery of
Conversion Shares or Warrant Shares, as the case may be, by crediting the
account of such holder or its nominee, as applicable, at DTC for the number of
shares for which delivery is required hereunder within the time frame specified
above for delivery of certificates.  The Company represents to and agrees with
each Purchaser that it will not give any instruction to the Transfer Agent that
will conflict with the Irrevocable Transfer Instructions or otherwise restrict
such Purchaser’s right to convert the Notes or to receive Conversion Shares in
accordance with the terms of the Notes or to exercise the Warrant or to receive
Warrant Shares upon exercise of the Warrants.  In the event that the Company’s
relationship with the Transfer Agent should be terminated for any reason, the
Company shall use its best efforts to cause the Transfer Agent to continue
acting as transfer agent pursuant to the terms hereof until such time that a
successor transfer agent is appointed by the Company and receives the
instructions, substantially in the form of the Irrevocable Transfer
Instructions.

The legend set forth in Section 2.7 shall be removed and the Company shall issue
a certificate without such legend or any other legend to the holder of the
applicable Securities upon which it is stamped, if (i) such Securities are
registered for resale under the Securities Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a form reasonably acceptable to the Company, to the effect that
such sale, assignment or transfer of such Securities may be made without
registration under the applicable requirements of the Securities Act, or (ii)
such holder provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144.  Following the
Effective Date or at such earlier time as a legend is no longer required, the
Company will no later than three (3) Business Days following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such Securities, deliver or cause to be delivered to
such Purchaser a certificate representing such Securities that is free from all
restrictive and other legends.  Following the Effective Date and upon the
delivery to any Purchaser of any certificate representing Securities that is
free from all restrictive and other legends, such Purchaser agrees that any sale
of such Securities shall be made pursuant to the Registration Statement and in
accordance with the plan of distribution described therein or pursuant to an
available exemption from the registration requirements of the Securities Act.
 Without the consent of a majority of the Holders or specific instruction from
the SEC or other applicable regulatory body, the Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in Section 2.6.  The
Company will not effect or publicly announce its intention to effect any
exchange, recapitalization or other transaction that effectively requires or
rewards physical delivery of certificates evidencing the Common Stock.

6.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell a Note and Warrant to
each Purchaser at the Closing is subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Purchaser with prior
written notice thereof:

(a)

Such Purchaser shall have executed and delivered to the Company (i) this
Agreement, (ii) the Registration Rights Agreement, and (iii) each other
Transaction Document to which it is a party.

(b)

Such Purchaser shall have tendered to the Company the Purchase Price (less the
amounts withheld pursuant to Section 4.7) for the Note and Warrant being
purchased by such Purchaser at the Closing by wire transfer of immediately
available funds pursuant to Section 10.

(c)

The representations and warranties of such Purchaser shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.





--------------------------------------------------------------------------------

7.

CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.

The obligation of each Purchaser hereunder to purchase a Note and Warrant at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for such
Purchaser’s sole benefit and may be waived by the Lead Purchaser at any time in
its sole discretion by providing the Company and each other Purchaser with prior
written notice thereof:

(a)

The Company shall have executed and delivered to such Purchaser (i) this
Agreement, (ii) a Note, (iii) a Warrant, (iv) the Registration Rights Agreement,
and (v) each other Transaction Document to which it is a party.

(b)

The Company shall have delivered to such Purchaser a copy of the Irrevocable
Transfer Agent Instructions, which instructions shall have been delivered to and
acknowledged in writing by the Company’s transfer agent.

(c)

The Company shall have delivered to such Purchaser a certificate evidencing the
incorporation or organization and good standing of the Company and each of its
operating Subsidiaries in such entity’s state of incorporation or organization
issued by the Secretary of State of such state as of a date within ten (10) days
of the Closing Date.

(d)

The Company shall have delivered to such Purchaser a certificate, signed by the
Secretary or an Assistant Secretary of the Company, attaching (i) the Governing
Documents of the Company, and (ii) resolutions passed by its Board of Directors,
or a duly authorized committee thereof, to authorize the transactions
contemplated hereby and by the other Transaction Documents, and certifying that
such documents are true and complete copies of the originals and that such
resolutions have not been amended or superseded, it being understood that such
Purchaser may rely on such certificate as a representation and warranty of the
Company made herein.

(e)

The representations and warranties of the Company shall be true and correct as
of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
each of the Company shall have performed, satisfied and complied in all respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
Closing Date.  Such Purchaser shall have received a certificate, executed by the
Chief Executive Officer of the Company and dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Purchaser.

(f)

The Company shall have delivered opinion(s) of counsel as required by Section
4.12.  

(g)

The Company shall have delivered to such Purchaser a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) days of the Closing Date.

(h)

The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Notes, Warrants,
Conversion Shares and Warrant Shares.

(i)

The Company shall have delivered to such Purchaser, copies of the Lock-Up
Agreements as required by Section 4.20.

(j)

The Company shall have delivered to the Lead Purchaser such anti-dilution
waivers and lock-up agreements for Shelter Island and Cornell Capital as are
acceptable to the Lead Purchaser.  

(k)

The Company shall have delivered to such Purchaser such other documents relating
to the transactions contemplated by this Agreement as such Purchaser or its
counsel may reasonably request.








--------------------------------------------------------------------------------

8.

TERMINATION.

In the event that the Closing shall not have occurred with respect to a
Purchaser on or before November 30, 2007 due to the failure to satisfy the
conditions set forth in Sections 6 and 7 above by the Company, on the one hand,
or the Purchasers, on the other hand (and the non-breaching party’s failure to
waive such unsatisfied condition(s)), the non-breaching party shall have the
option to terminate this Agreement with respect to such breaching party at the
close of business on such date without liability of any party to any other
party; provided, however, this if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse the non-breaching
Purchasers for the expenses described in Section 4.7 above.

9.

INTENTIONALLY OMITTED

10.

ESCROW.

10.1

Escrow Arrangement.

(a)

Simultaneously with the execution and delivery of this Agreement by a Purchaser,
such Purchaser shall promptly cause a wire transfer of immediately available
funds (U.S. dollars) in an amount representing such Purchaser’s Purchase Price,
to be paid to a non-interest bearing escrow account of Lowenstein Sandler PC
(the “Lead Purchaser Counsel”) (the aggregate amounts received being held in
escrow by Lead Purchaser Counsel are referred to herein as the “Escrow Amount”).
 Lead Purchaser Counsel shall hold the Escrow Amount in escrow in accordance
with Section 10.1(b).  




(b)

Lead Purchaser Counsel shall continue to hold the Escrow Amount in escrow in
accordance with and subject to this Agreement, from the date of its receipt of
the funds constituting the Escrow Amount until the soonest of:




(i) the date this Agreement is terminated pursuant to Section 8, in which case,
if Lead Purchaser Counsel then holds any portion of the Escrow Amount, then: (A)
Lead Purchaser Counsel shall return the portion of the Escrow Amount received
from each Purchaser which it then holds, to each such Purchaser, in accordance
with written wire transfer instructions received from such Purchaser; and (B) if
Lead Purchaser Counsel has not received written wire transfer instructions from
any Purchaser before such termination date, then Lead Purchaser Counsel may, in
its sole and absolute discretion, either (x) deposit that portion of the Escrow
Amount to be returned to such Purchaser in a court of competent jurisdiction on
written notice to such Purchaser, and Lead Purchaser Counsel shall thereafter
have no further liability with respect to such deposited funds, or (y) continue
to hold such portion of the Escrow Amount pending receipt of written wire
transfer instructions from such Purchaser or an order from a court of competent
jurisdiction; OR




(ii) in the case of the Closing, receipt of written instructions from both the
Company and the Lead Purchaser that the Closing shall have been consummated, in
which case, Lead Purchaser Counsel shall release the Escrow Amount as per the
joint instructions received from the Company and the Lead Purchaser.




10.2.

Duties; Responsibilities.  The Company and the Purchasers acknowledge and agree
for the benefit of Lead Purchaser Counsel (which shall be deemed to be a third
party beneficiary of this Section 10) as follows:




(a)

Lead Purchaser Counsel: (i) is not responsible for the performance by the
Company or the Purchasers of this Agreement or any of the Transaction Documents
or for determining or compelling compliance therewith; (ii) is only responsible
for (A) holding the Escrow Amount in escrow pending receipt of written
instructions from the Company and the Lead Purchaser directing the release of
the Escrow Amount, and (B) disbursing the Escrow Amount in accordance with the
written instructions from the Company and the Lead Purchaser, each of the
responsibilities of Lead Purchaser Counsel in clause (A) and (B) is ministerial
in nature, and no implied duties or obligations of any kind shall be read into
this Agreement against or on the part of Lead Purchaser Counsel (collectively,
the “Lead Purchaser Counsel Duties”); (iii) shall not be obligated to take any
legal or other action hereunder which might in its judgment involve or cause it
to incur any expense or liability unless it shall have been furnished with
indemnification acceptable to it, in its sole discretion; (iv) may rely on and
shall be protected in acting or refraining from acting upon any written notice,
instruction (including, without limitation, wire





--------------------------------------------------------------------------------

transfer instructions, whether incorporated herein or provided in a separate
written instruction), instrument, statement, certificate, request or other
document furnished to it hereunder and believed by it to be genuine and to have
been signed or presented by the proper Person, and shall have no responsibility
for making inquiry as to, or for determining, the genuineness, accuracy or
validity thereof, or of the authority of the Person signing or presenting the
same; and (v) may consult counsel satisfactory to it, and the opinion or advice
of such counsel in any instance shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the opinion or advice of such counsel.
 Documents and written materials referred to in this Section 11.2(a) include,
without limitation, e-mail and other electronic transmissions capable of being
printed, whether or not they are in fact printed; and any such e-mail or other
electronic transmission may be deemed and treated by Lead Purchaser Counsel as
having been signed or presented by a Person if it bears, as sender, the Person’s
e-mail address.

(b)

Lead Purchaser Counsel shall not be liable to anyone for any action taken or
omitted to be taken by it hereunder, except in the case of Lead Purchaser
Counsel’s gross negligence or willful misconduct in breach of the Lead Purchaser
Counsel Duties.  IN NO EVENT SHALL LEAD INVESTOR COUNSEL BE LIABLE FOR INDIRECT,
PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGE OR LOSS (INCLUDING BUT NOT LIMITED TO
LOST PROFITS) WHATSOEVER, EVEN IF LEAD INVESTOR COUNSEL HAS BEEN INFORMED OF THE
LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.




(c)

The Company and the Purchasers hereby indemnify and hold harmless Lead Purchaser
Counsel from and against any and all loss, liability, cost, damage and expense,
including, without limitation, reasonable counsel fees and expenses, which Lead
Purchaser Counsel may suffer or incur by reason of any action, claim or
proceeding brought against Lead Purchaser Counsel arising out of or relating to
the performance of the Lead Purchaser Counsel Duties, unless such action, claim
or proceeding is exclusively the result of the willful misconduct, bad faith or
gross negligence of Lead Purchaser Counsel.  




(d)

Lead Purchaser Counsel shall have the right at any time to resign for any reason
and be discharged of its duties as escrow agent hereunder (including without
limitation the Lead Purchaser Counsel Duties) by giving written notice of its
resignation to the Company and the Lead Purchaser at least ten (10) calendar
days prior to the specified effective date of such resignation.  All obligations
of the Lead Purchaser Counsel hereunder shall cease and terminate on the
effective date of its resignation and its sole responsibility thereafter shall
be to hold the Escrow Amount, for a period of ten (10) calendar days following
the effective date of resignation, at which time,




(i)

if a successor escrow agent shall have been appointed and have accepted such
appointment in a writing to both the Company and the Lead Purchaser, then upon
written notice thereof given to each of the Purchasers, the Lead Purchaser
Counsel shall deliver the Escrow Amount to the successor escrow agent, and upon
such delivery, Lead Purchaser Counsel shall have no further liability or
obligation; or




(ii)

if a successor escrow agent shall not have been appointed, for any reason
whatsoever, Lead Purchaser Counsel shall at its option in its sole discretion,
either (A) deliver the Escrow Amount to a court of competent jurisdiction
selected by Lead Purchaser Counsel and give written notice thereof to the
Company and the Purchasers, or (B) continue to hold Escrow Amount in escrow
pending written direction from the Company and the Lead Purchaser in form and
formality satisfactory to Lead Purchaser Counsel.

(e)

In the event that the Lead Purchaser Counsel shall be uncertain as to its duties
or rights hereunder or shall receive instructions with respect to the Escrow
Amount or any portion thereunder which, in its sole discretion, are in conflict
either with other instructions received by it or with any provision of this
Agreement, Lead Purchaser Counsel shall have the absolute right to suspend all
further performance under this Agreement (except for the safekeeping of such
Escrow Amount) until such uncertainty or conflicting instructions have been
resolved to the Lead Purchaser Counsel’s sole satisfaction by final judgment of
a court of competent jurisdiction, joint written instructions from the Company
and the Lead Purchaser, or otherwise.  In the event that any controversy arises
between the Company and one or more of the Purchasers or any other party with
respect to this Agreement or the Escrow Amount, the Lead Purchaser Counsel shall
not be required to determine the proper resolution of such controversy or the
proper disposition of the Escrow Amount, and shall have the absolute right, in
its sole discretion,





--------------------------------------------------------------------------------

to deposit the Escrow Amount with the clerk of a court selected by the Lead
Purchaser Counsel and file a suit in interpleader in that court and obtain an
order from that court requiring all parties involved to litigate in that court
their respective claims arising out of or in connection with the Escrow Amount.
 Upon the deposit by the Lead Purchaser Counsel of the Escrow Amount with the
clerk of such court in accordance with this provision, the Lead Purchaser
Counsel shall thereupon be relieved of all further obligations and released from
all liability hereunder.




(f)

The provisions of this Section 10 shall survive any termination of this
Agreement.

11.

MISCELLANEOUS.

11.1

Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

11.2

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party;  provided , that any party may deliver an executed
copy of this Agreement to any other party by facsimile transmission, in which
case this Agreement as so delivered shall be deemed duly executed and delivered
and shall be binding upon the signatory thereto with the same force and effect
as if the signature were an original.

11.3

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

11.4

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

11.5

Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Purchasers, the Company, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Purchaser makes any representation, warranty,
covenant or undertaking with respect to such matters.  Except as expressly
provided herein, neither this Agreement nor any term hereof may be amended or
waived except pursuant to a written instrument executed by the Company and the
Required Holders, and no provision hereof may be waived other than by a written
instrument signed by the Required Holders.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities then outstanding.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents, holders of Registrable Securities.  The Company has not
directly or





--------------------------------------------------------------------------------

indirectly, made any agreements with any Purchasers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.

11.6

Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:

if to the Company:

Cord Blood America, Inc.

501 Santa Monica Blvd., Suite 700

Santa Monica, CA  90405

Attention:

Matthew Schissler

Telephone:

(310) 432-4090

Facsimile:

(310) 432-4098




with a copy (for informational purposes only) to:




Sichenzia Ross Friedman Ference LLP

61 Broadway, 32 Floor

New York, NY 10006

Attention:

Darrin M. Ocasio, Esq.

Telephone:

(212) 930-9700

Facsimile:

(212) 930-9725




and if to a Purchaser, to its address and facsimile number set forth on Exhibit
A, with copies to such Purchaser’s representatives as set forth on Exhibit A,

with a copy (for informational purposes only) to:

Lowenstein Sandler PC

1251 Avenue of the Americas, 18th Floor

New York, NY  10020

Telephone:

(212) 262-6700

Facsimile:

(973) 597-2507

Attention:  Steven E. Siesser, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
 Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.





--------------------------------------------------------------------------------




11.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any purchasers of the Notes or the Warrants.  The Company shall not assign this
Agreement or any rights or obligations hereunder, including by merger or
consolidation, without the prior written consent of the Lead Purchaser.  A
Purchaser may assign some or all of its rights hereunder without the consent of
the Company, in which event such assignee shall be deemed to be a Purchaser
hereunder in respect of such assigned rights.

11.8

Third Party Beneficiaries.  Except as set forth in the immediately succeeding
sentence, this Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other Person.  Notwithstanding
anything contained herein to the contrary, the Lead Purchaser Counsel is an
express intended third party beneficiary of Sections 10 and 11 of this
Agreement.  

11.9

Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Purchasers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5,
10 and 11 shall survive the Closing and the delivery and exercise of Securities,
as applicable.  Each Purchaser shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

11.10

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

11.11

Indemnification.  (a) In consideration of each of the Purchasers’ execution and
delivery of the Transaction Documents, to which it is a party, and acquiring the
Securities thereunder and in addition to all of the Company’s other obligations
under the Transaction Documents, the Company shall defend, protect, indemnify
and hold harmless each such Purchaser and each other holder of the Securities
and all of their stockholders, partners, members, officers, directors, employees
and direct or indirect investors and any of the foregoing Persons’ agents or
other representatives (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
action instituted against an Indemnitee in any capacity, or any of them or their
respective affiliates, by any stockholder of the Company who is to an affiliate
of such Indemnitee, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Indemnitee’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Indemnitee may have with any
such stockholders or any violation by the Indemnitee of state or federal
securities laws or any conduct by such Indemnitee which constitutes fraud, gross
negligence, willful misconduct or malfeasance), (c) any breach of any covenant,
agreement or obligation of the Company or any Subsidiary contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company or any Subsidiary) and
arising out of or resulting from (i) the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Securities, (iii) any disclosure made by such Purchaser pursuant
to Section 4, or (iv) the status of such Purchaser or holder of the Securities
as an investor in the Company pursuant to the transactions contemplated by the
Transaction Documents.  The Company shall not be obligated to indemnify an
Indemnitee pursuant to this Section 11.11 for Indemnified Liabilities to the
extent such Indemnified Liabilities are caused by acts of willful misconduct on
the part of such Indemnitee.  To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible





--------------------------------------------------------------------------------

under applicable law.  Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 11.11
shall be the same as those set forth in Section 5 of the Registration Rights
Agreement.

11.12

No Strict Construction.  The language used in this Agreement and the other
Transaction Documents will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.

11.13

Remedies.  Each Purchaser and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Purchasers.  The Company
therefore agrees that the Purchasers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

11.14

Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

11.15

Payment Set Aside.  To the extent that the Company makes a payment or payments
to the Purchasers hereunder or pursuant to any of the other Transaction
Documents or the Purchasers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

11.16

Independent Nature of Purchasers’ Obligations and Rights.  The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchasers as, and the Company acknowledges that the
Purchasers do not so constitute, a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group, and the Company will not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents, and the Company acknowledges that the Purchasers are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges, and each Purchaser confirms, that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.




[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first written above.

 

 

 

COMPANY:

 

 

 

CORD BLOOD AMERICA, INC.

 

 

 

 

 

 

 

By:

/s/

 

 

 

Name:  

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

If an entity:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Entity

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

If an individual:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Purchase Price:  $                                

 

 

 

 

Principal Amount of Notes:  $                  

 

 

 

Number of Warrants:                                                          

 

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 















